                 Case 2:19-cv-00017-DJH Document 1 Filed 01/03/19 Page 1 of 11


 1   Scott I. Palumbo, State Bar #021271
 2
     PALUMBO WOLFE & PALUMBO, P.C.
     2800 N. Central Ave., Suite 1400
 3   Phoenix, Arizona 85004
     Tel: (602) 265-5777
 4   Fax: (602) 265-7222
 5   E-mail: pwsp@palumbowolfe.com

 6   HEDIN HALL LLP
     Frank S. Hedin*
 7
     1395 Brickell Ave., Suite 900
 8   Miami, Florida 33131
     Tel: (305) 357-2107
 9   Fax: (305) 200-8801
10   Email: fhedin@hedinhall.com

11   * Pro Hac Vice Application Forthcoming
12   Attorneys for Plaintiff and the Proposed Class
13                                 UNITED STATES DISTRICT COURT
14                                        DISTRICT OF ARIZONA
15   CARRIE TUCKER, individually and on behalf
     of all others similarly situated,                    Case No.
16
             Plaintiff,                                   CLASS ACTION COMPLAINT
17
     v.                                                   (JURY TRIAL DEMANDED)
18
     QUICKEN LOANS INC.,
19
             Defendant.
20

21          Plaintiff Carrie Tucker, individually and on behalf of all others similarly situated, complains
22   and alleges as follows based on personal knowledge as to herself, on the investigation of her
23   counsel, and on information and belief as to all other matters:
24                                          NATURE OF ACTION
25          1.       Plaintiff brings this action for legal and equitable remedies resulting from the illegal
26   actions of Quicken Loans Inc. in transmitting SMS text messages en masse to Plaintiff’s cellular
27   telephone and the cellular telephones of thousands of other individuals across the country, without
28
                 Case 2:19-cv-00017-DJH Document 1 Filed 01/03/19 Page 2 of 11


 1
     prior “express written consent” within the meaning of the Telephone Consumer Protection Act
 2
     (“TCPA”), 47 U.S.C. § 227.
 3
                                         JURISDICTION AND VENUE
 4
            2.       The Court has subject-matter jurisdiction over this putative class action lawsuit
 5
     pursuant to 28 U.S.C. § 1331 and 47 U.S.C. § 227.
 6
            3.       Personal jurisdiction and venue are proper in this district because Plaintiff’s claims
 7
     arose in substantial part in this district. Defendant directed the unsolicited text messages received
 8
     by Plaintiff into this district by transmitting the messages to a cellular telephone number that is
 9
     assigned an area code (480) which corresponds to a location in this district. Plaintiff received
10
     Defendant’s unsolicited text messages on her cellular device in this district. Venue is also proper
11
     in this district because Plaintiff resides in this district.
12
                                                      PARTIES
13
            4.       Plaintiff Carrie Tucker is, and at all times mentioned herein was, an individual and a
14
     “person” as defined by 47 U.S.C. § 153(39) and a citizen and resident of Mesa, Arizona.
15
            5.       Defendant Quicken Loans Inc. is, and at all times mentioned herein was, a “person”
16
     as defined by 47 U.S.C. § 153(39). Defendant is, and at all times mentioned herein was, a mortgage
17
     lending company headquartered in Detroit, Michigan.
18
                     THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
19
            6.       In 1991, Congress enacted the TCPA to address consumer complaints regarding
20
     certain abusive telemarketing practices. The TCPA prohibits, inter alia, the use of automated
21
     telephone equipment, or “autodialers,” to make any call, including sending a text message, to a
22
     wireless number absent an emergency or the “prior express consent” of the party called. And in the
23
     case of calls or text messages that constitute “advertisements” or “telemarketing”, as defined by
24
     applicable regulations, the TCPA requires the “prior express written consent” of the called party
25
     before initiating such calls or texts via an autodialer.
26
            7.       According to findings by the Federal Communication Commission (“FCC”), which
27
     is vested with authority to issue regulations implementing the TCPA, autodialed calls and texts are
28
     prohibited because such transmissions are a greater nuisance and invasion of privacy than live


                                                         -2-
                   Case 2:19-cv-00017-DJH Document 1 Filed 01/03/19 Page 3 of 11


 1
     solicitation calls and receiving and addressing such calls and texts can be costly and inconvenient.
 2
     The FCC also recognized that wireless customers are charged for such incoming calls and texts
 3
     whether they pay in advance or after the minutes or texts are used.
 4
              8.       One of the most prevalent bulk advertising methods employed by companies today
 5
     involves the use of “Short Message Services” (or “SMS”), which is a system that allows for the
 6
     transmission and receipt of short text messages to and from wireless telephones. According to a
 7
     recent study conducted by the Pew Research Center, “Spam isn’t just for email anymore; it comes
 8
     in the form of unwanted text messages of all kinds – from coupons to phishing schemes – sent
 9
     directly to user’s cell phones.”1
10
              9.       SMS text messages are directed to a wireless device through a telephone number
11
     assigned to the device. When an SMS text message is successfully transmitted, the recipient’s
12
     wireless phone alerts the recipient that a message has been received. Because wireless telephones
13
     are carried on their owner’s person, SMS text messages are received virtually anywhere in the
14
     world.
15
              10.      Unlike more conventional advertisements, SMS message advertisements can actually
16
     cost their recipients money because wireless phone users must pay their wireless service providers
17
     either for each text message they receive or incur a usage allocation deduction to their text
18
     messaging or data plan, regardless of whether the message is authorized.
19
              11.      Moreover, the transmission of an unsolicited SMS text message to a cellular device
20
     is distracting and aggravating to the recipient and intrudes upon the recipient’s seclusion.
21
                          FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
22
              12.      Plaintiff is, and at all times mentioned herein was, the subscriber of the cellular
23
     telephone number (480) ***-5236 (the “5236 Number”). The 5236 Number is, and at all times
24

25

26
     1
             Amanda Lenhart, Cell Phones and American Adults: They Make Just as Many Calls, but
27
     Text        Less      than       Teens,       Pew       Research       Center      (2010),
28   http://www.pewinternet.org/Reports/2010/Cell-Phones-and-American-Adults.aspx (last visited
     April 6, 2018).

                                                       -3-
              Case 2:19-cv-00017-DJH Document 1 Filed 01/03/19 Page 4 of 11


 1
     mentioned herein was, assigned to a cellular telephone service as specified in 47 U.S.C. §
 2
     227(b)(1)(A)(iii).
 3
            13.    Between in or about November 2018 and the present, Defendant transmitted or caused
 4
     to be transmitted, by itself or through an intermediary or intermediaries, numerous SMS text
 5
     message advertisements to the 5236 Number without Plaintiff’s prior express written consent,
 6
     including without limitation the messages depicted in the following screenshots extracted from
 7
     Plaintiff’s cellular device:
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
            14.    The source of the SMS text messages sent by Defendant to the 5236 Number was
24
     “26293,” which is an SMS “short-code” telephone number leased by Defendant or Defendant’s
25
     agent(s) or affiliate(s) and is used for operating Defendant’s text message marketing program.
26
            15.    The hyperlinked URLs appearing in Defendant’s text messages, including the above-
27
     depicted text message sent to the 5236 Number and the numerous other unsolicited text messages
28



                                                    -4-
              Case 2:19-cv-00017-DJH Document 1 Filed 01/03/19 Page 5 of 11


 1
     sent to the numbers of the proposed class members, direct the recipients to webpages that are leased,
 2
     owned, or controlled by, and are operated and maintained by, the Defendant. Defendant makes its
 3
     lending services available to consumers for profit at such webpages.
 4
            16.    Because Plaintiff is alerted by her cellular device, by auditory or visual means,
 5
     whenever she receives an SMS text message sent to the 5236 Number, each unsolicited SMS text
 6
     message that Defendant transmitted to the 5236 Number invaded Plaintiff’s privacy and intruded
 7
     upon Plaintiff’s seclusion upon receipt. Plaintiff became distracted and aggravated as a result of
 8
     receiving each of Defendant’s SMS text messages.
 9
            17.    All telephone contact by Defendant or affiliates, subsidiaries, or agents of Defendant
10
     to Plaintiff at the 5236 Number occurred via an “automated telephone dialing system” as defined
11
     by 47 U.S.C. § 227(b)(1)(A).
12
            18.    Specifically, Defendant utilized an “automated telephone dialing system” to transmit
13
     all of its unsolicited text messages to the 5236 Number and to the numbers of the proposed class
14
     members because such messages were sent from Defendant’s SMS short-code telephone number
15
     used to message consumers en masse; because Defendant’s automated dialing equipment includes
16
     features substantially similar to a predictive dialer, inasmuch as it is capable of making numerous
17
     calls or texts simultaneously (all without human intervention); and because the hardware and
18
     software used by Defendant to send such messages have the capacity to store, produce, and dial
19
     random or sequential numbers, and to receive and store lists of telephone numbers and to then dial
20
     such numbers, en masse, in an automated fashion and without human intervention. And indeed,
21
     Defendant transmitted the text messages at issue in this case to Plaintiff and all other putative class
22
     members in an automated fashion and without human intervention, with hardware and software that
23
     received and stored lists of telephone numbers and which then dialed such numbers automatically.
24
            19.    Numerous consumers have received similar unsolicited mass marketing text
25
     messages sent by Defendant from short codes, as demonstrated by the following example
26
     complaints that consumers have posted to Twitter:
27
28



                                                      -5-
              Case 2:19-cv-00017-DJH Document 1 Filed 01/03/19 Page 6 of 11


 1

 2

 3

 4

 5

 6

 7

 8

 9

10
            20.    The complained of text messages to the 5236 Number and to the numbers of the
11
     proposed class members constituted telephone solicitations as defined by 47 U.S.C. § 227(a)(4)
12
     and/or advertisements as defined by 47 C.F.R. 64.1200(f)(1). This is because Defendant sent the
13
     messages in order to advertise and market the commercial availability of its lending services to
14
     Plaintiff and the other unnamed class members for commercial profit.
15
            21.    Neither Plaintiff nor any of the proposed class members ever provided their “prior
16
     express written consent” or any other form of consent to allow Defendant or any affiliate,
17
     subsidiary, or agent of Defendant to transmit SMS text message advertisements to the 5236 Number
18
     or to any of the proposed class members’ cellular telephone numbers by means of an “automatic
19
     telephone dialing system,” within the meaning of 47 U.S.C. § 227(b)(1)(A).
20
                                         CLASS ALLEGATIONS
21
            22.    Class Definition. Plaintiff brings this civil class action on behalf of herself
22
     individually and on behalf of all other similarly situated persons as a class action pursuant to Fed.
23
     R. Civ. P. 23. The “Class” which Plaintiff seeks to represent is comprised of and defined as follows:
24
                   All persons within the United States who, between January 3, 2015 and
25                 the present, received one or more text message(s) promoting the
                   commercial availability of goods or services from Quicken Loans Inc.
26                 and who did not provide Quicken Loans Inc. prior express written
                   consent to receive such text message(s).
27
            23.    Defendant, its employees and agents are excluded from the Class.
28



                                                     -6-
              Case 2:19-cv-00017-DJH Document 1 Filed 01/03/19 Page 7 of 11


 1
            24.    Plaintiff reserves the right to modify the definition of the Class (or add one or more
 2
     subclasses) after further discovery.
 3
            25.    Plaintiff and all Class members have been impacted and harmed by the acts of
 4
     Defendant or its affiliates or subsidiaries.
 5
            26.    This Class Action Complaint seeks injunctive relief and monetary damages.
 6
            27.    This action may properly be brought and maintained as a class action pursuant to Fed.
 7
     R. Civ. P. 23(a) and (b). This class action satisfies the numerosity, typicality, adequacy,
 8
     commonality, predominance, and superiority requirements.
 9
            28.    Upon application by Plaintiff’s counsel for certification of the Class, the Court may
10
     also be requested to utilize and certify subclasses in the interests of manageability, justice, or
11
     judicial economy.
12
            29.    Numerosity. The number of persons within the Class is substantial, believed to
13
     amount to hundreds of thousands of persons dispersed throughout the United States. It is, therefore,
14
     impractical to join each member of the Class as a named Plaintiff. Further, the size and relatively
15
     modest value of the claims of the individual members of the Class renders joinder impractical.
16
     Accordingly, utilization of the class action mechanism is the most economically feasible means of
17
     determining and adjudicating the merits of this litigation.
18
            30.    Typicality. Plaintiff received at least one SMS text message through the use of an
19
     automatic telephone dialing system, without providing her prior express written consent to
20
     Defendant within the meaning of the TCPA. Consequently, the claims of Plaintiff are typical of the
21
     claims of the members of the Class, and Plaintiff’s interest is consistent with and not antagonistic
22
     to those of the other Class members she seeks to represent. Plaintiff and all members of the Class
23
     have been impacted by, and face continuing harm arising out of, Defendant’s violations or
24
     misconduct as alleged herein.
25
            31.    Adequacy. As Class representative, the Plaintiff has no interests adverse to, or which
26
     conflict with, the interests of the absent members of the Class, and is able to fairly and adequately
27
     represent and protect the interests of such a Class. Plaintiff has raised viable statutory claims of the
28
     type reasonably expected to be raised by members of the Class and will vigorously pursue those


                                                      -7-
              Case 2:19-cv-00017-DJH Document 1 Filed 01/03/19 Page 8 of 11


 1
     claims. If necessary, Plaintiff may seek leave to amend this Class Action Complaint to add
 2
     additional Class representatives or assert additional claims.
 3
            32.    Competency of Class Counsel. Plaintiff has retained and is represented by
 4
     experienced, qualified, and competent counsel committed to prosecuting this action. Counsel are
 5
     experienced in handling complex class action claims, in particular claims under the TCPA and other
 6
     data privacy and consumer protection statutes.
 7
            33.    Commonality and Predominance. There are well-defined common questions of fact
 8
     and law that exist as to all members of the Class and predominate over any questions affecting only
 9
     individual members of the Class. These common legal and factual questions, which do not vary
10
     from Class member to Class member and may be determined without reference to the individual
11
     circumstances of any class member, include (but are not limited to) the following:
12
                   a) Whether Defendant transmitted advertising or telemarketing text
13
                      messages to Plaintiff’s and Class members’ cellular telephones;
14
                   b) Whether such text messages were sent using an “automatic telephone
15
                      dialing system”;
16
                   c) Whether Defendant can meet its burden to show Defendant obtained prior
17
                      express written consent (as defined by 47 C.F.R. 64.1200(f)(8)) to send
18
                      the text messages complained of, assuming such an affirmative defense
19
                      is raised;
20
                   d) Whether the complained of conduct was knowing or willful;
21
                   e) Whether Defendant should be enjoined from engaging in such conduct in
22
                      the future.
23
            34.    Superiority. A class action is superior to other available methods for the fair and
24
     efficient adjudication of this controversy because individual litigation of the claims of all Class
25
     members is impracticable. Even if every member of the Class could afford to pursue individual
26
     litigation, the Court system could not. It would be unduly burdensome to the courts in which
27
     individual litigation of numerous cases would proceed. Individualized litigation would also present
28
     the potential for varying, inconsistent or contradictory judgments, and would magnify the delay and


                                                      -8-
              Case 2:19-cv-00017-DJH Document 1 Filed 01/03/19 Page 9 of 11


 1
     expense to all parties and to the court system resulting from multiple trials of the same factual issues.
 2
     By contrast, the maintenance of this action as a class action, with respect to some or all of the issues
 3
     presented herein, presents few management difficulties, conserves the resources of the parties and
 4
     of the court system and protects the rights of each member of the Class. Plaintiff anticipates no
 5
     difficulty in the management of this action as a class action. Class wide relief is essential to compel
 6
     compliance with the TCPA. The interest of Class members in individually controlling the
 7
     prosecution of separate claims is small because the statutory damages in an individual action for
 8
     violation of the TCPA are small. Management of these claims is likely to present significantly fewer
 9
     difficulties than are presented in many class claims because the text messages at issue are all
10
     automated and the Class members, by definition, did not provide the prior express written consent
11
     required under the statute to authorize such text messages to their cellular telephones. The Class
12
     members can be readily located and notified of this class action through Defendant’s records and,
13
     if necessary, the records of cellular telephone providers.
14
            35.    Additionally, the prosecution of separate actions by individual Class members may
15
     create a risk of multiple adjudications with respect to them that would, as a practical matter, be
16
     dispositive of the interests of other members of the Class who are not parties to such adjudications,
17
     thereby substantially impairing or impeding the ability of such nonparty Class members to protect
18
     their interests. The prosecution of individual actions by Class members could further establish
19
     inconsistent results and/or establish incompatible standards of conduct for Defendant.
20
            36.    Defendant or any affiliates, subsidiaries, or agents of Defendant have acted on
21
     grounds generally applicable to the Class, thereby making final injunctive relief and corresponding
22
     declaratory relief with respect to the Class as a whole appropriate. Moreover, on information and
23
     belief, Plaintiff alleges that the TCPA violations complained of herein are substantially likely to
24
     continue in the future if an injunction is not entered.
25
     …
26
     …
27
     …
28



                                                       -9-
              Case 2:19-cv-00017-DJH Document 1 Filed 01/03/19 Page 10 of 11


 1                                            CLAIM FOR RELIEF
                                          VIOLATION OF THE TELEPHONE
 2                                         CONSUMER PROTECTION ACT
                                                 (47 U.S.C. § 227)
 3
            37.       Plaintiff incorporates by reference paragraphs 1-36 of this Class Action Complaint as
 4
     if fully stated herein.
 5
            38.       The foregoing acts and omissions constitute violations of the TCPA by Defendant,
 6
     including but not limited to violations of each of the above-cited provisions of 47 U.S.C. § 227.
 7
            39.       As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff and all Class
 8
     members are entitled to, and do seek, injunctive relief prohibiting such conduct violating the TCPA
 9
     in the future.
10
            40.       As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff and all Class
11
     members are also entitled to, and do seek, an award of statutory damages of $500.00 (or $1,500.00
12
     for any willful or knowing violations) for each and every text message transmitted in violation of
13
     the TCPA pursuant to 47 U.S.C. § 227(b)(3).
14
            41.       Plaintiff and Class members also seek an award of attorneys’ fees and costs.
15
                                                PRAYER FOR RELIEF
16
            WHEREFORE, Plaintiff Carrie Tucker prays for relief and judgment favor of herself and
17
     each proposed class member, as follows:
18
            A.        Statutory damages of $500.00 (or $1,500.00 for any willful or knowing violations)
19
     for each and every text message sent to Plaintiff and every other class member in violation of the
20
     TCPA, 47 U.S.C. § 227(b)(1);
21
            B.        Injunctive relief prohibiting such violations of the TCPA in the future;
22
            C.        An award of attorneys’ fees and costs to counsel for Plaintiff and the Class; and
23
            D.        An Order certifying this action to be a proper class action pursuant to Federal Rule of
24
     Civil Procedure 23, establishing an appropriate Class and any Subclasses the Court deems
25
     appropriate, appointing Plaintiff as representative of the Class, and appointing Plaintiff’s counsel
26
     as counsel for the Class.
27
                                         DEMAND FOR JURY TRIAL
28
            Plaintiff, on behalf of herself and the Class, hereby demands a trial by jury pursuant to


                                                       - 10 -
             Case 2:19-cv-00017-DJH Document 1 Filed 01/03/19 Page 11 of 11


 1
     Federal Rule of Civil Procedure 38(b) on all claims so triable.
 2

 3                        DATED this 3rd day of January, 2019.
 4                                                   PALUMBO WOLFE & PALUMBO, P.C.
 5
                                                     By: /s/ Scott I. Palumbo
 6                                                       Scott I. Palumbo
                                                         2800 N. Central Ave., Suite 1400
 7                                                       Phoenix, Arizona 85004
 8
                                                     HEDIN HALL LLP
 9                                                      Frank S. Hedin*
                                                        1395 Brickell Ave., Suite 900
10
                                                        Miami, Florida 33131
11
                                                             * Pro Hac Vice Application Forthcoming
12

13                                                  Attorneys for Plaintiff and the Proposed Class

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28



                                                    - 11 -
